Restriction /Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-4, drawn to a method of granting control access by displaying a pattern, classified in G06K 19/06.
II. Claim 5-16, drawn to a method of granting control access by displaying an image of QR code, classified in G06K 19/06037.
III. Claim 17-20, drawn to a system for of granting control access by displaying a pattern and with a predetermined control access window, classified in G06K 19/06.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because I would allow any pattern to be used with no time limit for control access.  The subcombination has separate utility such as II would take advantage of QR code and grant limited access control window, while III would allow any pattern to be used to grant limited access control window. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable 

During a telephone conversation with James J. Bindseil on 8/23/2021 a provisional election was made without traverse to prosecute the invention of II, claims 5-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4, 7-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Status of the claims
	Claims 5-16 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “A method of granting control access”.


Claim Objections
Patent Rule § 41.106 Filing and service.
(a) (2) (ii)     Double spacing must be used except in headings, tables of contents, tables of authorities, indices, signature blocks, and certificates of service. 
Claim 5-16 are objected because single spaces are used.


Comments
There are no arts rejection to claim 5-16 currently.
Closest reference found are
1) Weik (US 20130117078) disclosed a virtual attendant system wherein a readable image, such as a QR code, is displayed near a door or access gate that is controlled by an IP door (access) controller.  A user with a smart phone would scan the QR code with the aforementioned QR code scanning application.  The QR code would contain information that directs the scanning application to connect to the access control center on the server through the smart phone's Internet capability.  The access control center would check the database to determine if the user 
SmartDoor Systems, Inc's iPortal Manager SDS-0400IP.  The controller would then activate a routine which would activate a lock release mechanism or provide an open command to the door motor operator.  In this manner, access would be granted (or denied) at one or more access points at one or more facilities without the need of keys or keycards.

2) Trell (US 20150341336) disclosed a system for authorization of access wherein an access 
point containing a screen and camera whereby a visitor who is not preauthorized desires to communicate with a remote entity and uses a smartphone, holding it in line of sight of the camera, which smartphone contains indicia that is transmitted by the camera to the remote entity to obtain access. 
The B-replier will receive a VoIP-call from the visitor over which speech as well as images will reciprocally travel.  The visitor can now deliver a request for access as well as the smartphone's caller-ID and the displayed QR code of the access point.

However, the cited references did not disclose the claimed limitation of the independent claims 5:
“a BSIU sending an access request to a FACU; 
the FACU, upon receiving the request, displaying a QR code;”

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685